 



Exhibit 10.3
CANARGO LIMITED
and
TETHYS PETROLEUM LIMITED
and
INGALLS & SNYDER LLC
and
THE SECURED PARTIES
SECURITY INTEREST AGREEMENT
(SECURITIES)
(OGIER LOGO) [u51947u5194700.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

             
1
  Definitions and Interpretation     1  
2
  Grant of Security Interest     5  
3
  The Secured Obligations     6  
4
  Debtor’s Representations and Warranties     6  
5
  Debtor’s Covenants     8  
6
  Lien     10  
7
  Events of Default     10  
8
  Enforcement by the Secured Parties     14  
9
  Further Assurance and Power of Attorney     15  
10
  Suspense Account     16  
11
  Security Continuing and Independent     16  
12
  Fees, Costs and Expenses     17  
13
  Remedies and Waiver     17  
14
  Indemnity and Liability     18  
15
  Ruling Off     18  
16
  Illegality     19  
17
  Certificate of Secured Parties     19  
18
  Amalgamation and Consolidation     19  
19
  Conversion of Currency     19  
20
  Amendment     20  
21
  Assignment     20  
22
  Notices     20  
23
  Counterparts     21  
24
  Governing Law and Jurisdiction     21   SCHEDULE 1     24  

 



--------------------------------------------------------------------------------



 



SECURITY INTEREST AGREEMENT
THIS AGREEMENT is made on 9th February 2007
BETWEEN

(1)   CanArgo Limited a company incorporated under the laws of Guernsey having
its registered office at PO Box 291, St Peter Port, Guernsey (the “Debtor”);  
(2)   Tethys Petroleum Limited a company incorporated under the laws of Guernsey
having its registered office at PO Box 524, St Peter Port, Guernsey (the
“Company”);   (3)   Ingalls & Snyder LLC a company formed under the laws of New
York having its office at 61 Broadway, New York, New York, USA as agent for the
Secured Parties (the “Security Agent”); and   (4)   Ingalls & Snyder Value
Partners L.P., Nikolaos D. Monoyios, Thomas L. Gipson, Arthur Koenig, Thomas L.
Gipson IRA, Evan Janovic, Arthur Ablin, Fledgling Associates LLC, Adam Janovic,
Neil Janovic, Anthony Corso, John Gilmer, Martin Solomon all care of 61
Broadway, New York, NY 10006, USA as the purchasers (together the “Secured
Parties”).

WHEREAS:
This Agreement is made between the parties hereto for the purposes of creating
security over the issued share capital of the Company held by the Debtor.
NOW IT IS HEREBY AGREED AS FOLLOWS:

1   Definitions and Interpretation   1.1   In this Agreement, the following
words and expressions shall, except where the context otherwise requires, have
the following meanings:       “Affiliate” has the meaning ascribed to it in the
Note Purchase Agreement;       “Business Day” means any day on which commercial
banks are open for full banking business in Guernsey;

 



--------------------------------------------------------------------------------



 



    “CanArgo Energy Corporation” means CanArgo Energy Corporation, a company
incorporated under the laws of Delaware, having its registered office at 2711,
Centreville Road, Suite 400, Wilmington, Delaware, 19808 USA;       “CanArgo
Group Member” has the meaning ascribed to it in the Note Purchase Agreement;    
  “Code” has the meaning ascribed to it in the Note Purchase Agreement;      
“Collateral” means the Securities, the Derivative Assets and the Derivative
Rights;       “Default” has the meaning ascribed to it in the Note Purchase
Agreement;       “Derivative Assets” means all rights, moneys (including without
limitation, distributions and dividends, interest and other property whatsoever
which may from time to time at any time be derived from, accrue on or be offered
in respect of, or incidental to or created or issued in substitution for the
Securities whether by way of redemption, exchange, conversion, rights, bonus,
capital reorganisation or otherwise howsoever);       “Derivative Rights” means
all present and future right, title, benefit and interest in and to the
Derivative Assets including without limitation all rights to subscribe for,
convert other securities into or otherwise acquire any other shares, stock,
debentures, debenture stock, loan stock, bonds or units of a unit trust scheme;
      “Encumbrance” means any mortgage, charge, pledge, lien, assignment,
hypothecation, title retention, security interest, trust arrangement or any
other agreement or arrangement which has the effect of creating security;      
“ERISA” has the meaning ascribed to it in the Note Purchase Agreement;      
“ERISA Affiliate” has the meaning ascribed to it in the Note Purchase Agreement;
      “Events of Default” means any of the events or circumstances specified in
Clause 7;       “Foreign Pension Plan” has the meaning ascribed to it in the
Note Purchase Agreement;

 



--------------------------------------------------------------------------------



 



    “Guarantee” means the Guaranty Agreement dated 25 July 2005 from Ninotsminda
Oil Company Limited and others (including the Debtor) in favour of the Secured
Parties;       “Knowledge” has the meaning ascribed to it in the Note Purchase
Agreement;       “Law” means the Security Interests (Guernsey) Law, 1993;      
“Lien” has the meaning ascribed to it in the Note Purchase Agreement;      
“Loan Documents” has the meaning ascribed to it in the Note Purchase Agreement;
      “Material” has the meaning ascribed to it in the Note Purchase Agreement;
      “Material Adverse Effect” has the meaning ascribed to it in the Note
Purchase Agreement;       “Multiemployer Plan” has the meaning ascribed to it in
the Note Purchase Agreement;       “Note Purchase Agreement” means the note
purchase agreement dated 25 July 2005 (as amended) between CanArgo Energy
Corporation and the Secured Parties;       “Notes” mean the senior secured notes
issued to the Secured Parties pursuant to the Note Purchase Agreement;      
“Obligations” has the meaning ascribed to it in the Note Purchase Agreement;    
  “Person” has the meaning ascribed to it in the Note Purchase Agreement;      
“Plan” has the meaning ascribed to it in the Note Purchase Agreement;      
“Properties” has the meaning ascribed to it in the Note Purchase Agreement;    
  “Redemption Price” has the meaning ascribed to it in the Note Purchase
Agreement;       “Required Holders” means, at any time, the holders of at least
51 per cent. in principal amount of the Notes at the time outstanding (exclusive
of the Notes then owned by CanArgo Energy Corporation, any of its Subsidiaries
or any of its Affiliates);

 



--------------------------------------------------------------------------------



 



    “Responsible Officer” has the meaning ascribed to it in the Note Purchase
Agreement;       “Secured Obligations” shall have the meaning given to it in
Clause 3;       “Securities” means the shares specified in Schedule 1 and
includes all of the Debtor’s present and future right, title, benefit and
interest in and to the Securities;       “Security Documents” has the meaning
ascribed to it in the Note Purchase Agreement;       “Security Period” means the
period commencing on the date hereof and terminating on the date upon which the
Required Holders shall have determined that all of the Secured Obligations have
been irrevocably and indefeasibly paid, performed and discharged in full; and  
    “Subsidiary” has the meaning ascribed to it in the Note Purchase Agreement.
  1.2   The Secured Parties shall be the “secured parties”, the Debtor shall be
the “debtor” and the Events of Default shall be the “events of default” for the
purposes of the Law.   1.3   References to the Secured Parties include their
successors and assigns. References to the Debtor or the Company include their
successors and permitted assigns, if any.   1.4   Words and expressions not
otherwise defined in this Agreement shall be construed in accordance with the
Law.   1.5   Except where the context otherwise requires, words denoting the
singular include the plural and vice versa, words denoting a gender include
every gender and references to persons include bodies corporate and
unincorporate.   1.6   References to Recitals, Clauses and Schedules are, unless
the context otherwise requires, references to recitals and clauses hereof and
schedules hereto and references to Sub-clauses are, unless otherwise stated,
references to the sub-clause of the clause in which the reference appears.

 



--------------------------------------------------------------------------------



 



1.7   The Recitals and Schedules form part of this Agreement and shall have the
same force and effect as if they were expressly set out in the body of this
Agreement and any reference to this Agreement shall include the Recitals and
Schedules.   1.8   Any reference to this Agreement or to any agreement or
document referred to in this Agreement shall be construed as a reference to such
agreement or document as amended, varied, modified, supplemented, restated,
novated or replaced from time to time.   1.9   Any reference to any statute or
statutory provision shall, unless the context otherwise requires, be construed
as a reference to such statute or statutory provision as the same may have been
or may be amended, modified, extended, consolidated, re-enacted or replaced from
time to time.   1.10   Clause headings and the index are inserted for
convenience only and shall not affect the construction of this Agreement.   2  
Grant of Security Interest   2.1   Without affecting, and in addition to, the
Secured Parties’ other rights under or pursuant to this Agreement, for the
purpose of granting each Secured Party a first priority security interest in the
Collateral pursuant to the Law the Debtor hereby:

  (a)   assigns the Collateral to the Security Agent; and     (b)   delivers and
agrees that the Security Agent or its nominees shall have possession of the
certificates of title to the Securities.

2.2   The Debtor hereby agrees that the security interests created by Clause 2.1
may exist independently and concurrently.   2.3   Pursuant to Section 1(8) of
the Law, the Company hereby agrees that it has received notice of and
acknowledges the creation of a security interest over the Securities pursuant to
this Agreement.   2.4   Upon the expiry of the Security Period, the Security
Agent shall, at the request and expense of the Debtor, return to the Debtor the
certificates of title to the Securities and/or assign, transfer or make over
title to the Securities to the Debtor (as

 



--------------------------------------------------------------------------------



 



    appropriate), without recourse or warranty, executing such documents as may
be required to release the security created by this Agreement and shall thereby
discharge the security created hereunder.   3   The Secured Obligations      
The grants of security interest set out in Clause 2.1 shall secure as a
continuing security for the payment and/or discharge on demand of the Guarantee
and of all other present or future obligations, monies and liabilities of the
Debtor to the Secured Parties which shall for the time being (and whether on or
at any time after such demand) be or become due, owing or incurred to any
Secured Party by the Debtor whether actually or contingently, solely or jointly
with any other person or as principal or surety and including interest (whether
simple or compound and as well after as before judgment) together with discount,
commission and all other lawful charges and expenses (including, without
limitation, legal fees and other professional fees plus disbursements) of the
Secured Parties under the Guarantee (together the “Secured Obligations”).   4  
Debtor’s Representations and Warranties       The Debtor hereby represents and
warrants to each Secured Party on the date hereof that:

  (a)   this Agreement constitutes the legal, valid and binding obligations of
the Debtor, and constitutes a valid first priority security interest under the
Law, enforceable against the Debtor in accordance with its terms;     (b)   no
event has occurred or circumstance exists which constitutes or with the giving
of notice or lapse of time or both would constitute an Event of Default;     (c)
  the Debtor and David Robson are the sole legal and the Debtor is the sole
beneficial owner of and has good title to the Collateral subject only to the
rights granted in favour of the Secured Parties by this Agreement;     (d)   the
Securities have been duly authorised and validly issued and are fully paid;

 



--------------------------------------------------------------------------------



 



  (e)   the Collateral is free from all Encumbrances and rights of set-off other
than those created by this Agreement in favour of the Secured Parties;     (f)  
the Debtor has the necessary power to execute, deliver and perform its
obligations under this Agreement; and the execution, delivery and performance by
the Debtor of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorised by all necessary corporate action;
    (g)   all necessary authorisations or approvals or other actions by and
notices or filings with any governmental authority, regulatory body or any other
third party to enable the Debtor to execute, deliver and perform this Agreement
and the perfection of the security interest created hereunder have been obtained
and are, in full force and effect;     (h)   the execution, delivery and
performance by the Debtor of this Agreement and the consummation by the Debtor
of the transactions contemplated hereby do not:

  (i)   require any consent or approval of any Person that has not been obtained
and each such consent or approval that has been obtained is in full force and
effect;     (ii)   violate any provision of the memorandum and articles of
association of the Debtor;     (iii)   violate any provision of any statute,
regulation, order, injunction or judgement applicable to each Debtor which
violation could reasonably be expected to have a Material Adverse Effect; or    
(iv)   violate, result in a breach of or constitute a default under any
mortgage, indenture or any other material agreement to which the Debtor is a
party or by which it or its property may be bound which violation or breach
could reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



  (i)   there are no actions, suits, litigation, administrative proceedings or
other proceedings at law or in equity or by or before any governmental authority
or arbitral tribunal now pending, or to the Knowledge of the Debtor, threatened
against or affecting the Collateral which could reasonably be expected to have a
Material Adverse Effect.

5   Debtor’s Covenants       The Debtor covenants and undertakes to the Secured
Parties that:

  (a)   contemporaneously with the execution and delivery of this Agreement and
otherwise from time to time and if and when the Required Holders shall require,
it shall deliver to the Security Agent, or to its order for the rateable benefit
of the Secured Parties:

  (i)   certificates of title in respect of the Securities, together with
undated and signed duly completed stock transfer forms with the consideration
left blank and all related declarations of nomineeship/trust in favour of the
Secured Parties (if any);     (ii)   such other documents as the Required
Holders shall acting reasonably require to protect, maintain or enforce their
security interest or security interests granted hereby; and     (iii)   at any
time following the occurrence of an Event of Default do all other acts and
things as the Required Holders may acting reasonably require in order to
transfer title of the Collateral or any part of it into the name of the Security
Agent or the name of its nominees;

  (b)   it will promptly pay all payments to be made or becoming due and
discharge any lien which may arise on any of the Securities;     (c)   any of
the Collateral not held by the Security Agent (or its nominees) shall be held on
trust for and to the Secured Parties’ order or otherwise as the Required Holders
may require from time to time;

 



--------------------------------------------------------------------------------



 



  (d)   at any time after the occurrence of an Event of Default which is
thereafter continuing unremedied and unwaived, and if and when the Required
Holders shall require, distributions, dividends, interest or other income
declared or payable on any of the Securities shall be paid or assigned to the
Security Agent for the rateable benefit of the Secured Parties which it shall
then be entitled to apply as though they were proceeds of sale or application
provided, however, until the occurrence of an Event of Default which is
continuing, the Debtor shall be entitled to receive and retain all
distributions, dividends, interest or other income declared or payable on any of
the Securities;     (e)   at any time after the occurrence of an Event of
Default which is thereafter continuing unremedied and unwaived the Security
Agent will forthwith exercise all voting, consensual and other powers and rights
attaching to the Securities in such manner as the Required Holders may direct
from time to time and, in the absence of such direction, only with the object of
preserving or enhancing the value of the Securities provided, however, until the
occurrence of an Event of Default which is continuing, Debtor shall be entitled
to exercise all voting, consensual and other powers and rights attaching to the
Securities;     (f)   immediately upon receipt of any report, accounts,
circular, offer or notice received by the Debtor (or, as the case may be, its
nominee) in respect of, or which may affect, the Securities, it shall deliver a
copy to the Security Agent with notice that it relates to this Agreement;    
(g)   it will not unless authorised in writing by the Required Holders:

  (i)   except as set out in this Agreement or the Note Purchase Agreement to
any extent sell, assign, grant any option with respect to or otherwise dispose
of or create an Encumbrance over or agree to any extent to sell, assign, grant
any option with respect to, dispose of or encumber the Collateral; or     (ii)  
negotiate, settle or waive any claim for loss, damage or other compensation
affecting the Collateral;

 



--------------------------------------------------------------------------------



 



  (h)   it will do everything in its power to prevent any person from becoming
entitled to claim any right over the Collateral;     (i)   it will do or cause
to be done everything necessary to help the Security Agent to:

  (i)   confirm or protect the interest of the Secured Parties in the
Collateral; and     (ii)   exercise any of its or the Secured Parties ’ rights
under this Agreement.

  (j)   it will charge in favour of the Secured Parties, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities of the Company not otherwise hereby charged.

6   Lien       Without affecting, and in addition to, the grant of security
interest and other rights hereunder, the Debtor hereby agrees that the Secured
Parties shall, for so long as any amount remains outstanding under or in respect
of the Secured Obligations, have a lien over the Securities.   7   Events of
Default   7.1   There shall be an Event of Default if there occurs or exists any
event described as or constituting an Event of Default under the Note Purchase
Agreement namely:

  (a)   CanArgo Energy Corporation defaults in the payment of any principal at
the applicable Redemption Price (if any) on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or     (b)   CanArgo Energy Corporation defaults in
the payment of any interest on any Note or in the payment of any expenses due
hereunder or under any Security Document for more than five Business Days after
the same becomes due and payable; or

 



--------------------------------------------------------------------------------



 



  (c)   CanArgo Energy Corporation defaults in the performance of or compliance
with any term contained in sections 9.6, 10.11, 11.2, 11.3, 11.4, 11.6, 11.7,
11.8, 11.9, 11.10 or 11.11 of the Note Purchase Agreement (an extract of such
sections from the Note Purchase Agreement are set out in Schedule 2 hereof); or
    (d)   CanArgo Energy Corporation defaults in the performance of or
compliance with any term contained in the Note Purchase Agreement (other than
those referred to in paragraphs (a), (b) or (c) above) and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual and not constructive knowledge of such default and (ii) CanArgo Energy
Corporation receiving written notice of such default from any holder of a Note
(any such written notice to be identified as a “notice of default” and to refer
specifically to paragraph (d) of Section 12 of the Note Purchase Agreement); or
    (e)   any representation or warranty made in writing by or on behalf of
CanArgo Energy Corporation or any other CanArgo Group Member or by any officer
of CanArgo Energy Corporation or any other CanArgo Group Member (including the
Company) in the Note Purchase Agreement, in any Security Document or in writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any Material respect on the date as of which made; or
    (f)   CanArgo Energy Corporation or any other CanArgo Group Member including
the Company (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be

 



--------------------------------------------------------------------------------



 



      liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or     (g)   a court or governmental authority of competent
jurisdiction enters an order appointing a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of CanArgo Energy Corporation or any other CanArgo Group Member
including the Company, or any such petition shall be filed against CanArgo
Energy Corporation or any other CanArgo Group Member including the Company and
such petition shall not be dismissed or stayed pending appeal within 90 days, or
are not discharged within 60 days after the expiration of such stay; or     (h)
  a final judgment or judgments for the payment of money aggregating in excess
of US$2,500,000 (to the extent not covered by insurance) are rendered against
CanArgo Energy Corporation or any other CanArgo Group Member including the
Company and which judgments are not, within 90 days after entry thereof, bonded,
discharged, finally settled or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or     (i)   if (i) any Plan
subject to ERISA shall fail to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan subject to ERISA shall
have been or is reasonably expected to be filed with the Pension Benefit
Guaranty Corporation referred to and defined in ERISA or any successor thereto
(“PBGC”) or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any such Plan or the PBGC shall
have notified CanArgo Energy Corporation or any ERISA Affiliate or other
Affiliate that a Plan subject to ERISA may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section

 



--------------------------------------------------------------------------------



 



      4001(a)(18) of ERISA) under all Plans subject to ERISA, determined in
accordance with Title IV of ERISA shall exceed US$500,000, (iv) CanArgo Energy
Corporation or any ERISA Affiliate or other Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans subject to ERISA in excess of $500,000, (v) the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan maintained by CanArgo Energy Corporation or an ERISA Affiliate, determined
as of the end of its most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, exceeds the current value of the
assets of such Foreign Pension Plan allocable to such benefit liabilities by
US$500,000 or more, (vi) either CanArgo Energy Corporation or any other CanArgo
Group Member (including the Company) incurs a Material liability pursuant to any
Foreign Pension Plan which could reasonably be expected to have a Material
Adverse Effect, (vii) CanArgo Energy Corporation or any ERISA Affiliate or other
Affiliate withdraws from any Multiemployer Plan, or (viii) CanArgo Energy
Corporation or any other CanArgo Group Member establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of CanArgo Energy Corporation or any other
CanArgo Group Member including the Company thereunder in any Material respect;
and any such event or events described in clauses (i) through (viii) above,
either individually or together with any other such event or events, has a
Material Adverse Effect;     (j)   (i) the Note Purchase Agreement, the Notes,
any Security Document, or any other Loan Document ceases to be in full force and
effect (except in accordance with its terms) or is declared null and void or the
validity or enforceability is contested or challenged by CanArgo Energy
Corporation, any Affiliate of CanArgo Energy Corporation (including the Debtor
and the Company) or any of their respective partners or shareholders;
(ii) CanArgo Energy Corporation denies that it has any further liability or
obligation under any of the Loan Documents prior to the indefeasible
satisfaction in full of all Obligations under the Loan Documents; or (iii) any
of the Liens and security

 



--------------------------------------------------------------------------------



 



      interest granted to the Secured Parties under the Security Documents cease
to be valid or perfected or cease to have the priority required hereby or under
the Security Documents prior to the indefeasible satisfaction in full of all
Obligations under the Loan Documents, other than as a result of the action or
omission by any of the Secured Parties or holder; or

  (k)   CanArgo Energy Corporation or any other CanArgo Group Member (including
the Company) modifies or amends any of its constitutional documents in any
Material manner without the Required Holders’ prior written consent, unless any
such amendment will not result in a Default or Event of Default (without regard
to this paragraph) and will not adversely affect the rights of the holders under
the Loan Documents; or     (l)   a change occurs in the consolidated financial
condition of CanArgo Energy Corporation or in the physical, operational or
financial status of the Properties, which change is not otherwise described in
this section and has a Material Adverse Effect and which has not been remedied
pursuant to paragraph (d) above.

7.2   Any failure on the part of the Debtor to discharge any of its obligations
and liabilities and/or to pay any monies to any of the Secured Parties when due
under the Guarantee.   8   Enforcement by the Secured Parties   8.1   At any
time following the occurrence of an Event of Default, which is thereafter
continuing unremedied and unwaived and provided that the Security Agent has
served on the Debtor a notice specifying the particular Event of Default
complained of:

  (a)   the power of sale or application under the Law shall become exercisable
over the Collateral without any order of the Royal Court of Guernsey;     (b)  
the power of sale or application may be exercised in such manner and for such
consideration (whether payable immediately, by instalments or otherwise
deferred) as the Required Holders shall in their absolute discretion determine;
    (c)   for the purposes of this Agreement, references to the exercise of the
“power of sale or application” shall include any method or process by which
value is

 



--------------------------------------------------------------------------------



 



      given, allowed or credited by the Required Holders for the Collateral
against the Secured Obligations;

  (d)   the Security Agent acting at the written instruction of the Required
Holders, may exercise and be entitled to any and all rights of an owner of the
Collateral subject hereto; and     (e)   the Security Agent may, at the written
instruction of the Required Holders, collect, receive or compromise and give a
good discharge for any and all monies and claims for monies due and to become
due for the time being comprised in the Collateral subject hereto.

8.2   Neither the Security Agent nor the Required Holders shall be under any
liability to the Debtor for any failure to apply and distribute the proceeds of
sale or application of the Collateral in accordance with the Law if the Required
Holders apply or direct the Security Agent to apply and distribute such proceeds
in good faith without further enquiry and in accordance with the information
expressly known to them at the time of the application and distribution.   8.3  
The exercise by the Secured Parties of any right or power of sale or application
under this Clause 8 shall not constitute a waiver or release of nor the exercise
of any other right or power of sale or application held by any Secured Party
unless expressly stated in writing.   8.4   For the purposes of this Clause 8,
time shall be of the essence with regard to the performance by the Debtor of the
Secured Obligations.   9   Further Assurance and Power of Attorney   9.1   The
Debtor agrees that it shall from time to time upon the written request of the
Required Holders promptly do all such things and execute and deliver all such
instruments and documents (including, without limitation, any replacement or
supplemental security) as the Required Holders may consider necessary or
desirable for creating the security contemplated hereby, giving full effect to
this Agreement or for securing or protecting the rights of the Secured Parties
hereunder.

 



--------------------------------------------------------------------------------



 



9.2   In accordance with the Powers of Attorney and Affidavits (Bailiwick of
Guernsey) Law, 1995 (the “Powers of Attorney Law”), for the purpose of
facilitating the exercise of the powers of the Secured Parties under the Law and
the powers given pursuant to this Agreement, the Debtor hereby irrevocably
appoints the Security Agent, acting upon the written instructions of the
Required Holders, as the Debtor’s true and lawful attorney (with full power of
substitution and delegation) with authority in the name of and on behalf of the
Debtor upon the occurrence of an Event of Default which is continuing to sign,
execute, seal, deliver, complete, acknowledge, file, register and perfect any
and all assurances, documents, transfers, instruments, agreements, certificates
and consents whatsoever and to do any and all such acts and things in relation
to any matters dealt with in this Agreement and which the Required Holders may
deem necessary or advisable in order to give full effect to this Agreement
(including, without limitation, anything referred to in Clause 8 (Enforcement by
the Secured Parties)) and anything to perfect its security over the Collateral.
The Debtor further covenants with the Secured Parties to ratify and confirm any
lawful exercise or purported exercise of this power of attorney.   10   Suspense
Account       All monies received, recovered or realised by the Security Agent
under this Agreement may, at the discretion of the Required Holders, be credited
to a separate or suspense account for so long as the Required Holders may think
fit without any intermediate obligation on the part of the Security Agent or the
Secured Parties to apply the same in or towards payment and discharge of the
Secured Obligations.   11   Security Continuing and Independent       The
security constituted by this Agreement:

  (a)   shall not be discharged by any partial or intermediate payment or
performance of the Secured Obligations;     (b)   shall take effect as a
security for the whole and every part of the payment or performance of the
Secured Obligations and shall be independent of and in addition to, and it shall
not be prejudiced or be affected by and shall not affect or prejudice, any other
security now or hereafter held by any Secured Party in

 



--------------------------------------------------------------------------------



 



      respect of the payment or performance of all or any part of the Secured
Obligations; and     (c)   shall not be in any way discharged, impaired or
otherwise affected by reason of any of the Secured Obligations becoming illegal,
void, voidable, invalid or unenforceable or by reason of any other act,
circumstance or omission which might but for provisions of this Clause 11
constitute a discharge of such security.

12   Fees, Costs and Expenses   12.1   Subject to the provisions of Section 10.9
of the Note Purchase Agreement, the Debtor agrees to reimburse the Security
Agent on demand for all fees (including legal fees), costs and expenses incurred
by the Security Agent in connection with or relating to the negotiation,
preparation and/or execution of this Agreement, the creation, preservation
and/or enforcement of any of the Secured Party’s rights under this Agreement or
the exercise or purported exercise of any of the powers arising pursuant to this
Agreement.   12.2   All such fees, costs and expenses shall be reimbursed by the
Debtor on a full indemnity basis.   13   Remedies and Waiver       Time shall be
of the essence of this Agreement but no failure by the Security Agent or any
Secured Party to exercise, nor any delay by the Security Agent or any Secured
Party in exercising, any right or remedy hereunder shall operate as a waiver
hereof nor shall any single or partial exercise prevent any further or other
exercise thereof or the exercise of any other right or remedy. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies provided by law, which may be exercised at the Required Holders’
discretion.   14   Indemnity and Liability   14.1   The Debtor will indemnify
and keep indemnified the Secured Parties and the Security Agent and/or its
nominees (if any) on demand against each and every loss, action, claim, expense
(including legal expenses), cost and liability which the Secured Parties

 



--------------------------------------------------------------------------------



 



or the Security Agent and/or its nominees may incur as holder of the Collateral
or which may be properly incurred in or in connection with the preservation
and/or enforcement of any of the Secured Parties’ rights under this Agreement or
flowing from the exercise or purported exercise of any of the powers arising
under any of the provisions of this Agreement save where such loss, action,
claim, expense, cost or liability arises as the result of the gross negligence
or wilful misconduct of either of the Security Agent or any of the Secured
Parties.

14.2   Without prejudice to any other provision hereof:

  (a)   the obligations of the Security Agent to the Secured Parties and to the
Debtor shall not be and/or shall be deemed not to be fiduciary in nature;    
(b)   the provisions of the Trusts (Guernsey) Law, 1989 shall not apply to the
Security Agent in respect of its duties under this Agreement; and     (c)   the
obligations of the Security Agent to the Secured Parties and to the Debtor shall
be limited to (a) its obligations as expressed in this Agreement and (b) in
accordance with the written authorisation of the Required Holders, where such
authorisation is required.

14.3   Notwithstanding any other provision of this Agreement, hereof neither the
Security Agent nor its nominees nor any of the Secured Parties shall be liable
by reason of (a) taking any action permitted by this Agreement, (b) any neglect
or default in connection with the Collateral or (c) the taking possession or
realisation of all or any part of the Collateral, except in the case of gross
negligence or wilful default upon their part.   15   Ruling Off       In the
event of the affairs of the Debtor being declared en etat de desastre or the
commencement of any form of bankruptcy or insolvency proceeding affecting the
Debtor or of all or any part of this Agreement ceasing for any reason to be
binding on the Debtor or if the Security Agent receives notice (actual or
otherwise) of any other or subsequent Encumbrance affecting the Collateral, the
Required Holders may at any time rule off the Debtor’s obligations. No monies
paid thereafter by the Debtor to the

 



--------------------------------------------------------------------------------



 



    Security Agent for the rateable benefit of the Secured Parties shall thereby
discharge or reduce the amount recoverable pursuant to this Agreement. If the
Required Holders in any of the above cases do not rule off the obligations of
the Debtor it shall nevertheless be treated as if they had done so at the time
when the Security Agent first had notice (actual or otherwise) of the event in
question and all payments made by or on behalf of the Debtor to the Security
Agent for the rateable benefit of the Secured Parties shall not operate to
reduce the amount recoverable pursuant to this Agreement.

16   Illegality       If at any time one or more of the provisions of this
Agreement becomes invalid, illegal or unenforceable in any respect, that
provision shall be severed from the remainder and the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any way.   17   Certificate of Secured Parties       Any
certificate submitted by the Security Agent to the Debtor as to the amount of
the Debtor’s obligations or any part of them shall (in the absence of manifest
error) be conclusive and binding on the Debtor at the relevant time.   18  
Amalgamation and Consolidation       The rights and benefits of each Secured
Party under this Agreement shall remain valid and binding for all purposes
notwithstanding any change, amalgamation, consolidation, migration or otherwise
which may be made in the constitution of such Secured Party and shall be
available to such entity as shall carry on the business of that Secured Party
for the time being.   19   Conversion of Currency       All monies received or
held by the Security Agent subject to this Agreement may at any time, after the
occurrence of an Event of Default, be converted into such other currency as the
Required Holders consider necessary or desirable to satisfy the Secured
Obligations in that other currency at the then prevailing spot rate of exchange
of the JP Morgan Chase Bank (as conclusively determined by the Required Holders)
for purchasing that other currency with the original currency.

 



--------------------------------------------------------------------------------



 



20   Amendment       No variation or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of Debtor, the Company and the
Security Agent, acting upon written instructions of the Required Holders.   21  
Assignment   21.1   Any Secured Party at any time may grant a participation in
or make an assignment or transfer or otherwise dispose of, the whole or any part
of its rights and benefits under this Agreement. Subject to the provisions of
Section 21 of the Note Purchase Agreement, for the purpose of any such
participation, assignment, transfer or disposal, the Security Agent may disclose
information about the Debtor and the financial condition of the Debtor as may
have been made available to the Security Agent by the Debtor or which is
otherwise publicly available.   21.2   Except with the written consent of the
Required Holders, neither the Debtor nor the Company shall assign or transfer
all or any part of their respective rights, benefits and/or obligations under
this Agreement.   22   Notices       All notices with respect to this Agreement
shall be delivered by hand or sent by first class post to the address of the
addressee as set out in this Agreement with respect to the Security Agent or
Section 19 in the Note Purchase Agreement or to such other address as the
addressee may from time to time have notified for the purpose of this Clause 22
or to any other “proper address” as defined in the Law, or sent by facsimile
transmission (“fax”) and shall be deemed to have been received:

  (a)   if sent by first class prepaid post, five Business Days after posting;  
  (b)   if delivered by hand, on the day of delivery; and     (c)   if sent by
fax, at the time of transmission provided that the sender shall receive a
successful transmission report.

If the Debtor is a body corporate registered outside the Island of Guernsey, it
shall appoint a process agent in the Island of Guernsey to accept service of
notices pursuant

 



--------------------------------------------------------------------------------



 



to this Agreement on its behalf, such appointment to take effect from the date
of this Agreement, and it shall promptly notify the Security Agent in writing of
the identity and address of such process agent from time to time.

23   Counterparts       This Agreement may be executed in any number of
counterparts each of which shall be an original but which shall together
constitute one and the same instrument.   24   Governing Law and Jurisdiction  
24.1   This Agreement shall be governed by and construed in accordance with the
laws of the Island of Guernsey and the parties hereby irrevocably agree for the
exclusive benefit of the Secured Parties that the courts of the Island of
Guernsey are to have jurisdiction to settle any disputes which arise out of or
in connection with this Agreement and that accordingly any suit, action or
proceeding arising out of or in connection with this Agreement (in this Clause
referred to as “Proceedings”) may be brought in such court.   24.2   Nothing
contained in this Clause shall limit the right of any Secured Party to take
Proceedings against the Debtor or the Company in any other court of competent
jurisdiction nor shall the taking of proceedings in one or more jurisdiction
preclude the taking of Proceedings in any other jurisdiction, whether
concurrently or not.   24.3   The Debtor and the Company each irrevocably waive
(and irrevocably agrees not to raise) any objection which either may have now or
hereafter to laying of the venue of any Proceedings in any such court as
referred to in this Clause and any claim that any such Proceedings have been
brought in an inconvenient forum and further irrevocably agree that a judgment
in any Proceedings brought in any such court as is referred to in this Clause
shall be conclusive and binding upon the Debtor and/or the Company (as the case
may be) and may be enforced in the court of any other jurisdiction.

AS WITNESS WHEREOF have caused this Agreement to be duly executed the day and
year first above written.
CANARGO LIMITED

         
By:
  /s/ Dr David Robson    
 
 
 
   

 



--------------------------------------------------------------------------------



 



          Dr David Robson, Director    
 
        TETHYS PETROLEUM LIMITED      
By:
  /s/ Elizabeth Landles
 
    Elizabeth Landles, Corporate Secretary    
 
        INGALLS & SNYDER LLC      
By:
  /s/ Thomas O. Boucher Jr.
 
    Thomas O. Boucher Jr., Manager    
 
        INGALLS & SNYDER VALUE PARTNERS L.P.      
By:
  /s/ Thomas O. Boucher Jr.
 
    Thomas O. Boucher Jr., General Partner    
 
        NIKOLAOS D MONOYIOS      
By:
  /s/ Nikolaos D Monoyios
 
    Nikolaos D Monoyios    
 
        THOMAS L GIPSON      
By:
  /s/ Thomas O. Boucher Jr.
 
    Thomas O. Boucher Jr., Attorney-in-fact    
 
        ARTHUR KOENIG      
By:
  /s/ Arthur Koenig
 
    Arthur Koenig    
 
        THOMAS L GIPSON IRA      
By:
  /s/ Thomas O. Boucher Jr.
 
    Thomas O. Boucher Jr., Attorney-in-fact    
 
        EVAN JANOVIC      
By:
  /s/ Evan Janovic
 
    Evan Janovic    
 
        ARTHUR ABLIN      
By:
  /s/ Arthur Ablin
 
    Arthur Ablin    

 



--------------------------------------------------------------------------------



 



         
 
        FLEDGLING ASSOCIATES LLC      
By:
  /s/ Adam Janovic
 
    Adam Janovic, Attorney-in-fact    
 
        ADAM JANOVIC      
By:
  /s/ Adam Janovic
 
    Adam Janovic    
 
        NEIL JANOVIC      
By:
  /s/ Adam Janovic
 
    Adam Janovic, Attorney-in-fact    
 
        ANTHONY CORSO      
By:
  /s/ Anthony Corso
 
    Anthony Corso    
 
        JOHN GILMER      
By:
  /s/ John Gilmer
 
    John Gilmer    
 
        MARTIN SOLOMON      
By:
  /s/ Martin Solomon
 
    Martin Solomon    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
All of the ordinary shares of £0.01 each in the Company registered in the name
of the Debtor.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Extracts from the Note Purchase Agreement

Section 9.6   Change in Control

  (a)   Notice of Change in Control or Control Event. CanArgo Energy Corporation
will, within five Business Days after any Responsible Officer has actual and not
constructive knowledge of the occurrence of any Change in Control or Control
Event, give written notice of such Change in Control or Control Event to each
holder of Notes unless notice in respect of such Change in Control (or the
Change in Control contemplated by such Control Event) shall have been given
pursuant to subparagraph (b) of this Section 9.6. If a Change in Control has
occurred, such notice shall contain and constitute an offer to prepay Notes as
described in Section 9.6(c) and shall be accompanied by the certificate
described in Section 9.6(f).     (b)   Condition to Company Action. CanArgo
Energy Corporation will not take any action that consummates or finalises a
Change in Control unless: (i) at least 15 Business Days prior to such action it
shall have given to each holder of Notes written notice containing and
constituting an offer to prepay Notes as described in Section 9.6(c) accompanied
by the certificate described in Section 9.6(f), and (ii) contemporaneously with
the action taken to consummate or finalise any such Change in Control, it
prepays all Notes required to be prepaid in accordance with this Section 9.6.  
  (c)   Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 9.6 shall be an offer to prepay, in
accordance with and subject to this Section 9.6 all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 9.6, such date shall be
not less than 30 days and not more than 90 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 30th day after the date of such offer).     (d)  
Acceptance. A Purchaser may accept the offer to prepay made pursuant to this
Section 9.6 by causing notice of such acceptance to be delivered to CanArgo
Energy Corporation at least 15 days prior to the Proposed Payment Date. A
failure by a Purchaser to respond to an offer to prepay made pursuant to this
Section 9.6 shall be deemed to constitute an acceptance of such offer by such
Purchaser.     (e)   Prepayment. Prepayment of the Notes to be prepaid pursuant
to this Section 9.6 shall be the Redemption Price of such Notes, together with
interest on such

 



--------------------------------------------------------------------------------



 



      Notes accrued to the date of prepayment. The prepayment shall be made on
the Proposed Prepayment Date.     (f)   Officer’s Certificate. Each offer to
prepay the Notes pursuant to this Section 9.6 shall be accompanied by a
certificate, executed by a Senior Financial Officer of CanArgo Energy
Corporation and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 9.6;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 9.6 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change of Control.     (g)   Effect on Required Payments. The amount of
each payment of the principal of the Notes made pursuant to this Section 9.6
shall be applied against and reduce each of the then remaining principal
payments due pursuant to Section 9.6 by a percentage equal to the aggregate
principal amount of the Notes so paid divided by the aggregate principal amount
of the Notes outstanding immediately prior to such payment.     (h)   “Change in
Control” Defined. “Change in Control” means (a) CanArgo Energy Corporation shall
at any time cease to be a publicly held company or cease to have its capital
stock traded on an exchange; or (b) a transaction or series of related
transactions pursuant to which: (i) at least fifty-one percent (51%) of the
outstanding shares of Common Stock of CanArgo Energy Corporation or, on a fully
diluted basis, shall subsequent to the date of the Note Purchase Agreement be
owned by any Person (as hereinafter defined) which is not related to or
Affiliated with CanArgo Energy Corporation; (ii) CanArgo Energy Corporation
merges into or with, consolidates with or effects any plan of share exchange or
other combination with any Person which is not related to or Affiliated with
CanArgo Energy Corporation, or (iii) CanArgo Energy Corporation disposes of all
or substantially all of its assets other than in the ordinary course of
business.     (i)   “Control Event” Defined. “Control Event” means:

  (i)   the execution of any CanArgo Group Member of any agreement or letter of
intent with respect to any proposed transaction or event or series of
transactions or events which, individually or in the aggregate, may reasonably
be expected to result in a Change in Control, or     (ii)   the execution of any
written agreement which, when fully performed by the parties thereto, would
result in a Change in Control.

Section 10.11   Termination of Cornell Facilities.

    Within ten Business days after the Closing, CanArgo Energy Corporation shall
deliver to Purchasers: (a) reasonably satisfactory evidence of the payment of
all CanArgo Energy Corporation’s obligations under the Cornell Facility and any
other agreements relating to or arising out of the Cornell Facility by the
payment of the

 



--------------------------------------------------------------------------------



 



    Cornell Facility in full and in cash with the proceeds from the issuance of
the Notes; and (b) a copy of the notice of termination delivered under the
Cornell Facility.

Section 11.2   Merger, Consolidation, etc.

    CanArgo Energy Corporation will not, and will not permit any other CanArgo
Group Member to, consolidate with or merge with any other corporation or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to any Person (except that a Material Subsidiary of
CanArgo Energy Corporation may: (x) consolidate with or merge with, or convey,
transfer or lease substantially all of its assets in a single transaction or
series of transactions to, another Material Subsidiary or CanArgo Energy
Corporation; and (y) convey, transfer or lease all of its assets in compliance
with the provisions of Section 11.8 provided immediately after giving effect to
such transaction, no Default or Event of Default shall have occurred and be
continuing).

Section 11.3   Liens.

    CanArgo Energy Corporation will not, and will not permit any other CanArgo
Group Member to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of CanArgo Energy
Corporation or any such other CanArgo Group Member, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits, except:

  (a)   Liens for taxes, assessments or other governmental charges or levies the
payment of which is not at the time required by Section 10.4;     (b)  
statutory Liens of landlords, Governmental Authorities and Liens of carriers,
operators, vendors, equipment lessors, warehousemen, mechanics, repairmen,
suppliers, workers, construction materialmen and other similar Liens and other
like Liens incident of the exploration, development, operation and maintenance
of oil and gas properties, in each case, incurred in the ordinary course of
business for sums not yet due or the payment of which is not at the time
required by Section 10.4;     (c)   Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business: (i) in connection
with workers’ compensation, unemployment insurance and other types of social
security or retirement benefits, or (ii) to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
bonds, appeal bonds, bids, trade contracts, leases (other than Capital Leases),
government contracts, performance bonds, purchase construction or sales
contracts, regulatory obligations and other similar obligations, in each case
not incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of the
property;     (d)   any attachment or judgment Lien, not giving rise to an Event
of Default;

 



--------------------------------------------------------------------------------



 



  (e)   leases or subleases granted to others, easements, reservations,
servitudes, permits, conditions, covenants, exceptions, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of CanArgo
Energy Corporation or any of its Subsidiaries, provided that such Liens do not,
in the aggregate, materially detract from value of such property;     (f)   any
Lien created to secure all or any part of the purchase price, or to secure
Indebtedness incurred or assumed to pay all or any part of the purchase price or
cost of construction, of property (or any improvement thereon) acquired or
constructed by CanArgo Energy Corporation or any other CanArgo Group Member
after the date of the Closing, provided that:

  (i)   any such Lien shall extend solely to the item or items of such property
(or improvement thereon) so acquired, leased or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired, leased or constructed property (or improvement
thereon) or which is real property being improved by such acquired, leased or
constructed property (or improvement thereon),     (ii)   the principal amount
of the Indebtedness secured by any such Lien shall at no time exceed an amount
equal to 80% (but 100% in the case of property (or improvement thereon) the
acquisition of which is financed through a Capital Lease Obligation) of the
lesser of: (A) the cost to CanArgo Energy Corporation or such other CanArgo
Group Member of the property (or improvement thereon) so acquired or
constructed; and (B) the Fair Market Value (as determined in good faith by the
board of directors of CanArgo Energy Corporation) of such property (or
improvement thereon) at the time of such acquisition or construction,     (iii)
  any such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition, lease or construction of such property;

  (g)   Liens securing Indebtedness arising under the Loan Documents;     (h)  
contractual Liens which arise in the ordinary course of business under and
pursuant to the terms of the Basic Documents or other concessions agreements,
production sharing agreements and contracts; joint venture, exploration, limited
or general partnership, dry hole, bottom hole, acreage contribution, purchase
and acquisition agreements; exploration, production and development licenses;
operating agreements; drilling agreements; oil and gas leases; farm-out and
farm-in agreements; division orders; contracts for the sale, transportation or
exchange of oil and natural gas; unitization and pooling declarations and
agreements; area of mutual interest agreements; overriding and net profits
royalty agreements; marketing agreements; processing agreements; development
agreements; gas balancing or deferred production agreements; injection,
repressuring and recycling agreements; salt water or other disposal agreements;
seismic or other geophysical permits or

 



--------------------------------------------------------------------------------



 



      agreements, and other agreements which are usual and customary in the oil
and gas business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with applicable GAAP, provided that any such
Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by CanArgo Energy Corporation or any other CanArgo Group Member or materially
impair the value of such property subject thereto;

  (i)   Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
of Governors of the Federal Reserve System of the United States of America (or
any successor Governmental Authority) or other Governmental Authority and no
such deposit account is intended by CanArgo Energy Corporation or any other
CanArgo Group Member to provide collateral to the depository institution, except
in each such case in connection with letter of credit obligations issued
pursuant to or in connection with any Basic Documents or other agreements
referred to in clause (h);     (j)   Other Liens not described in clauses (a) to
(i) of this Section on the property of CanArgo Energy Corporation or any
Subsidiary in an aggregate amount at any time not exceeding US$100,000; and    
(k)   Permitted Encumbrances

Section 11.4   Priority

    CanArgo Energy Corporation shall not, without the consent of the Required
Holders issue any Indebtedness with priority over, or pari passu with, the
Notes.

Section 11.6   Restricted Payments.

    CanArgo Energy Corporation will not make any Restricted Payments, except:
(a) CanArgo Energy Corporation may declare and pay (i) dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
or Indebtedness and (ii) interest and principal on Indebtedness owed by CanArgo
Energy Corporation to another CanArgo Group Member in either case which does not
contravene the provisions of the Note Purchase Agreement, and (b) CanArgo Energy
Corporation may make distributions pursuant to and in accordance with stock
incentive plans or other Plans for management or employees of CanArgo Energy
Corporation and its Subsidiaries.

Section 11.7 Sale–and-leasebacks.

    CanArgo Energy Corporation will not, and will not permit any of its
Subsidiaries to, enter into any Sale-and-Leaseback Transaction.

 



--------------------------------------------------------------------------------



 



Section 11.8 Sale of Assets, etc.

  (1)   Sale of Assets etc. CanArgo Energy Corporation will not, and will not
permit any other CanArgo Group Members to, make any Transfer, provided that the
foregoing restriction does not apply to a Transfer if:

  (a)   the property that is the subject of such Transfer constitutes either:
(i) inventory held for sale (including the sale of Hydrocarbons in the ordinary
course of business, including, without limitation, pursuant to advance sale
contracts, forward contracts and production payments), (ii) abandonments,
assignments, leases, subleases or farm-outs of oil and gas properties or
dispositions of properties pursuant to operating agreements or other forms of
exploration and development agreements or option agreements; or (iii) property,
equipment, fixtures, supplies or materials no longer required in the operation
of the business of CanArgo Energy Corporation or such Subsidiary or that is
redundant, condemned, obsolete, and, in the case of any Transfer described in
clauses (i) through (iii), such Transfer is in the ordinary course of business
(an “Ordinary Course Transfer”); or     (b)   either:

  (i)   such Transfer is from a CanArgo Group Member to CanArgo Energy
Corporation; or     (ii)   such Transfer is from CanArgo Energy Corporation to a
CanArgo Group Member or from a CanArgo Group Member to another CanArgo Group
Member and in either case is for Fair Market Value,

so long as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto, no Default or Event of Default
exists or would exist (each such Transfer, an “Intergroup Transfer”); or

  (c)   such Transfer involves oil and gas properties or interests therein that
are exchanged for other oil and gas properties or interests therein in arms
length transactions or such Transfer is pursuant to a Permitted Farmout
Arrangement.

  (2)   Disposal of Ownership of a CanArgo Group Member. CanArgo Energy
Corporation will not, and will not permit any CanArgo Group Members to, sell or
otherwise dispose of any shares of Subsidiary Stock, nor will CanArgo Energy
Corporation permit any such CanArgo Group Member to issue, sell or otherwise
dispose of any shares of its own Subsidiary Stock, provided that the foregoing
restrictions do not apply to:

  (a)   the issue of directors’ qualifying shares by any such Material
Subsidiary;     (b)   any such Transfer of Material Subsidiary Stock
constituting an Intergroup Transfer;

 



--------------------------------------------------------------------------------



 



  (c)   any such Transfer of Material Subsidiary Stock by a nominee holder as
required pursuant to the terms of a Pledge Agreement;     (d)   any issuance of
shares of Subsidiary Stock by a Material Subsidiary that qualifies as a
Permitted Farmout Arrangement; and     (e)   the disposition or dissolution of
any Subsidiary that is not a Material Subsidiary; provided that the proceeds of
such disposition or assets of the Subsidiary are transferred to another CanArgo
Group Member and immediately before and immediately after the consummation of
such transaction, and after giving effect thereto, no Default or Event of
Default exists or would exist.

Section 11.9 Future Indebtedness.
Without the prior written consent of the Required Holders, which consent shall
not be unreasonably withheld, conditioned or delayed, CanArgo Energy Corporation
will not incur any Indebtedness after the date of the Note Purchase Agreement
other than: (a) Indebtedness outstanding under the Notes; (b) any additional
unsecured Indebtedness, the aggregate amount outstanding thereunder at any time
shall not exceed US$1,250,000; (c) unsecured Indebtedness of CanArgo Energy
Corporation to another CanArgo Group Member or unsecured Indebtedness of a
CanArgo Group Member or direct or indirect Subsidiary of CanArgo Energy
Corporation to another CanArgo Group Member; and (d) Indebtedness of a CanArgo
Group Member to a direct or indirect Subsidiary of CanArgo Energy Corporation
that is not a Material Subsidiary, provided that the aggregate amount
outstanding thereunder at any time shall not exceed US$1,000,000. In considering
whether to give its consent to any future Indebtedness, the Required Holders
shall be entitled to take into consideration, inter alia, the potential effects
of any such proposed Indebtedness upon the financial condition and wherewithal
of CanArgo Energy Corporation and/or upon their rights under the Loan Documents,
and any decision by the Required Holders to withhold their consent to any such
proposed future Indebtedness shall be final and binding absent a showing of
manifest bad faith.
Section 11.10 Basic Documents.
CanArgo Energy Corporation shall not and shall not permit any other CanArgo
Group Member, without the prior written consent of the Required Holders to
(i) cancel or terminate any Basic Agreement to which CanArgo Energy Corporation
or other CanArgo Group Members are a party or consent to or accept any
cancellation or termination thereof prior to the scheduled expiration thereof;
(ii) sell, assign (other than pursuant to the Security Documents or a Permitted
Farmout Arrangement) or otherwise dispose of (by operation of law or otherwise)
any part of its interest in any Basic Agreements; (iii) waive any default under
or breach of any provision of any Basic Agreement to which CanArgo Energy
Corporation or any of its Subsidiaries are a party, or waive, fail to enforce,
forgive, compromise, settle, adjust or release any Material right, interest or
entitlement, howsoever arising, under, or in respect thereof; or (iv) amend,
supplement, modify or in any way vary in any respect or agree to any variation
of any provision of any Basic Agreement to which CanArgo Energy Corporation or
any other CanArgo Group Members are a party, or of the performance of any
Material covenant or obligation by any other Person under any Basic

 



--------------------------------------------------------------------------------



 



Agreement except any amendment, supplement, modification or variation of the
Basic Agreements as a result of the transfer by (x) NOC (Cyprus)’s interest in
the Ninotsminda PSC (as defined in Schedule 6.19) to NOC (Jersey) and (y) CNL
(Cyprus)’s interest in the Norio PSC and Tbilisi PSC (both as defined in
Schedule 6.19) to CNL (Jersey).
Section 11.11 Anti-takeover Defense.

  (a)   Except has hereinafter specifically provided, so long as any
Indebtedness under any of the Notes is outstanding, CanArgo Energy Corporation
shall not enter into or adopt any anti-takeover defense, “poison pill”,
shareholder rights plan or any other device designed to prevent a takeover,
hostile or otherwise, that could encumber, restrict or affect Ingalls & Snyder
LLC, Robert L Gipson, Thomas O Boucher, and/or Ingalls & Snyder Value Partners
L.P. to acquire any Equity Interests of CanArgo Energy Corporation;     (b)  
Notwithstanding the provisions of Section 11.11(a) to the contrary provided,
CanArgo Energy Corporation may enter into or adopt an anti-takeover defense,
“poison pill”, shareholder rights plan or any other device designed to prevent
Ingalls & Snyder LLC, Robert L Gipson, Thomas O Boucher , and/or Ingalls &
Snyder Value Partners LP or other Note holders to acquire such Equity Interests
by means of or in connection with the direct or indirect forbearance,
cancellation or exchange of all or any part of the Indebtedness evidenced by the
Notes;     (c)   Notwithstanding the provisions of Section 11.11(a) to the
contrary provided, Ingalls & Snyder Value Partners L.P. hereby agrees that so
long as any Notes are outstanding and no Event of Default exists and is
continuing and until the expiration of the second anniversary after the
indefeasible satisfaction of all Indebtedness under the Notes, whether by
payment, conversion, exchange or otherwise (other than in connection with any
proceeding under the United States Bankruptcy Code), Ingalls & Snyder Value
Partners L.P. shall not, without the express written consent or approval of the
incumbent Board of Directors of CanArgo Energy Corporation, solicit or otherwise
seek to effect or participate in a Change of Control of CanArgo Energy
Corporation or a change in the composition of the incumbent Board of Directors
by means of the purchase or offer to purchase of any Equity Interests of CanArgo
Energy Corporation, the solicitation of proxies or written consents, or by
voting any Equity Interests acquired by Ingalls & Snyder Value Partners L.P.
upon the conversion of Notes pursuant to Section 10.7, in connection with any
solicitation of proxies or written consents or at any regular or special meeting
of shareholders or otherwise.

 